UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4272


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JIMMY LEE WILLIAMS, a/k/a Jimmy Lee Williamson, a/k/a J. J.
Williamson, a/k/a Jimmy Williamson, a/k/a Jimmy C. Williamson,
a/k/a Jimmy J. Williamson, a/k/a Jimmy L. Williamson, a/k/a
Ayamawat Bidziil, a/k/a J. Edwards, a/k/a John Bruce, a/k/a
Aaron Bruce,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Frank D. Whitney, Chief
District Judge. (3:15-cr-00073-FDW-1)


Submitted:   November 17, 2016            Decided:   November 21, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol Ann Bauer, Morganton, North Carolina, for Appellant. Jill
Westmoreland Rose, United States Attorney, Anthony J. Enright,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jimmy Lee Williams pled guilty to conspiracy to defraud the

United States, 18 U.S.C. § 371 (2012), and money laundering and

aiding and abetting money laundering, 18 U.S.C. § 1956(a)(1)(B)(i)

and 2 (2012).   The district court sentenced Williams to a total of

105 months’ imprisonment. Williams appeals, raising a single claim

of ineffective assistance of counsel.

     Unless an attorney’s ineffectiveness conclusively appears on

the face of the record, ineffective assistance claims are not

generally addressed on direct appeal.            United States v. Benton,

523 F.3d 424, 435 (4th Cir. 2008).        Instead, such claims should be

raised in a motion brought pursuant to 28 U.S.C. § 2255 (2012), in

order to permit sufficient development of the record.                  United

States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).            Because

the record does not conclusively establish that counsel provided

ineffective assistance to Williams, we conclude that this claim

should be raised, if at all, in a § 2255 motion.

     Accordingly we affirm the judgment of the district court.               We

deny Williams’ motion to file a pro se brief.              See United States

v. Penniegraft, 641 F.3d 566, 569 n.1 (4th Cir. 2011).             We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    this    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED

                                      2